EXHIBIT 10.3

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This Amendment No. 2 to Credit Agreement, dated as of November 22, 2005 (this
“Amendment”), is entered into by and among Vertis, Inc. (“Vertis”) and Vertis
Digital Services Limited (“Digital Limited” and, collectively with Vertis, the
“Borrowers” and each, individually, a “Borrower”), as Borrowers, the other
Credit Parties signatory hereto, General Electric Capital Corporation, as a
Lender and as Agent for Lenders (“Agent”), and the other Lenders.

 

RECITALS

 

A.            Borrowers, the other Credit Parties, Agent and Lenders are parties
to that certain Credit Agreement, dated as of December 22, 2004, including all
annexes, exhibits and schedules thereto (as amended by that certain Limited
Consent and Amendment No. 1 to Credit Agreement, dated as of October 3, 2005,
and as from time to time further amended, restated, supplemented or otherwise
modified, the “Credit Agreement”).

 

B.            Borrowers have requested that Agent and Lenders consent to certain
amendments to the Credit Agreement as set forth herein in connection with the
formation of Vertis Receivables II, LLC (“Vertis Receivables II”), a new
wholly-owned Subsidiary of Vertis, to which Vertis and certain other Credit
Parties will sell or otherwise transfer accounts receivable pursuant to that
certain Receivables Sale and Servicing Agreement, dated as of November 25, 2005
(the “Receivables II Sale Agreement”), by and among the Originators (as defined
therein), Vertis Receivables II, as Buyer, and Vertis, as Servicer, as well as
certain other related transactions.

 

C.            Borrowers, Agent and Lenders are willing to consent to the
amendments set forth herein pursuant to, and subject to, the terms and
conditions set forth in this Amendment.

 

D.            This Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, Borrowers by
Lenders, Borrowers, the other Credit Parties, Agent and Lenders hereby agree as
follows:

 


1.             DEFINITIONS.  EXCEPT TO THE EXTENT OTHERWISE SPECIFIED HEREIN,
CAPITALIZED TERMS USED IN THIS AMENDMENT SHALL HAVE THE SAME MEANINGS ASCRIBED
TO THEM IN THE CREDIT AGREEMENT AND ANNEX A THERETO.

 

--------------------------------------------------------------------------------


 


2.             AMENDMENTS TO CREDIT AGREEMENT.

 


2.1.          SECTION 5.4 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE WORD “AND” WHICH APPEARS AT THE END OF CLAUSE (G), REPLACING THE PERIOD AT
THE END OF CLAUSE (H) WITH “; AND”, AND INSERTING THE FOLLOWING NEW CLAUSE
(I) AT THE END THEREOF:


 

“(i)          Holdings and Borrowers may guarantee obligations of their
Subsidiaries as sellers pursuant to the Receivables Purchase Agreement and
related documents, so long as no such guaranty shall give rise to recourse
liability (other than in connection with standard securitization undertakings)
for the payment of any Receivables Purchase Agreement Assets.”

 


2.2.          SECTION 5.19 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE WORDS “IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.7(C)” AND REPLACING
THEM WITH THE WORDS “IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.7(D)”.


 


2.3.          THE DEFINITION OF “PERMITTED ENCUMBRANCES” SET FORTH IN ANNEX A TO
THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE WORD “BORROWERS” IN
CLAUSE (N) OF SUCH DEFINITION WITH THE WORDS “RECEIVABLES SELLERS”.


 


2.4.          THE DEFINITION OF “RECEIVABLES INDENTURE” SET FORTH IN ANNEX A TO
THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE WORDS “AMENDED AND
RESTATED INDENTURE AND SERVICING AGREEMENT, DATED AS OF DECEMBER 9, 2002, AMONG
VERTIS RECEIVABLES, LLC, VERTIS AND MANUFACTURERS AND TRADERS TRUST COMPANY, AS
TRUSTEE” WITH THE FOLLOWING:


 

“Receivables Funding and Administration Agreement, dated as of November 25,
2005, by and among the Receivables Subsidiary, as Borrower, the financial
institutions signatory thereto from time to time as Lenders, and General
Electric Capital Corporation, as a Lender, as Swing Line Lender and as
Administrative Agent”.

 


2.5.          THE DEFINITION OF “RECEIVABLES PURCHASE AGREEMENT” SET FORTH IN
ANNEX A TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE WORDS
“AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT DATED AS OF DECEMBER 9 2002
AMONG VERTIS AS INITIAL SERVICER, VERTIS AND CERTAIN OF ITS SUBSIDIARIES, AS
SELLERS, AND VERTIS RECEIVABLES, LLC AS BUYER” WITH THE FOLLOWING:


 

“Receivables Sale and Servicing Agreement, dated as of November 25, 2005, by and
among each of the Receivables Sellers party thereto from time to time as
Originators, the Receivables Subsidiary, as Buyer, and Vertis, as Servicer”.

 


2.6.          THE DEFINITION OF “RECEIVABLES PURCHASE AGREEMENT ASSETS” SET
FORTH IN ANNEX A TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE
WORDS “COLLATERAL (AS DEFINED IN SECTION 2.1 OF THE RECEIVABLES INDENTURE)” WITH
THE WORDS “BORROWER COLLATERAL (AS DEFINED IN THE RECEIVABLES INDENTURE)”.

 

2

--------------------------------------------------------------------------------


 


2.7.          THE DEFINITION OF “RECEIVABLES SUBSIDIARY” SET FORTH IN ANNEX A TO
THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE WORDS “VERTIS
RECEIVABLES, LLC” WITH THE WORDS “VERTIS RECEIVABLES II, LLC”.


 


2.8.          THE DEFINITION OF “SUBSIDIARY” SET FORTH IN ANNEX A TO THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Subsidiary means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Notwithstanding the foregoing
(and except for purposes of Sections 3.7(c), 3.9 and 3.15, and the definitions
of Unrestricted Subsidiary and Receivables Subsidiary contained herein), an
Unrestricted Subsidiary shall be deemed not to be a Subsidiary of Holdings or
any of its other Subsidiaries for purposes of this Agreement.  Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.”

 


2.9.          THE LAST PARAGRAPH IN THE DEFINITION OF “UNRESTRICTED SUBSIDIARY”
SET FORTH IN ANNEX A TO THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“Vertis may designate by written notice to the Agent any Subsidiary (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary owns any Stock of, or owns any property of, Holdings or
any Subsidiary thereof that is not a Subsidiary of the Subsidiary to be so
designated; provided that each Subsidiary to be so designated and each of its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which Agent or
any Lender has recourse to any of the assets of Vertis or any of its Restricted
Subsidiaries.”

 

3

--------------------------------------------------------------------------------


 


2.10.        THE AGENT AND LENDERS HEREBY CONSENT TO THE PRIOR FORMATION OF
VERTIS RECEIVABLES II, LLC.


 


3.             REPRESENTATIONS AND WARRANTIES.  THE BORROWERS AND CREDIT
PARTIES, JOINTLY AND SEVERALLY, HEREBY REPRESENT AND WARRANT TO AGENT AND
LENDERS THAT:


 


3.1.          THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWERS AND EACH
OF THE OTHER CREDIT PARTIES OF THIS AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, AND THIS AMENDMENT CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWERS AND EACH OF THE OTHER CREDIT PARTIES
ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE
ENFORCEMENT HEREOF MAY BE SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING CREDITORS’
RIGHTS GENERALLY OR TO GENERAL PRINCIPLES OF EQUITY.


 


3.2.          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY BORROWERS AND EACH
CREDIT PARTY DOES NOT, AND WILL NOT, CONTRAVENE OR CONFLICT WITH ANY PROVISION
OF (I) LAW, (II) ANY JUDGMENT, DECREE OR ORDER, OR (III) THE CERTIFICATE OR
ARTICLES OF INCORPORATION OR BY-LAWS OR OTHER CONSTITUENT DOCUMENTS OF ANY
BORROWER OR ANY CREDIT PARTY, AND DOES NOT, AND WILL NOT, CONTRAVENE OR CONFLICT
WITH, OR CAUSE ANY LIEN TO ARISE UNDER, ANY PROVISION OF ANY INDENTURE,
AGREEMENT, MORTGAGE, LEASE, INSTRUMENT OR OTHER DOCUMENT, INCLUDING, WITHOUT
LIMITATION, THE LOAN DOCUMENTS, THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT
DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE 2003 SENIOR SECURED DEBT
DOCUMENTS OR THE MEZZANINE DEBT DOCUMENTS, BINDING UPON OR OTHERWISE AFFECTING
ANY BORROWER OR ANY CREDIT PARTY OR ANY PROPERTY OF ANY BORROWER OR ANY CREDIT
PARTY.


 


3.3.          NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR WILL BE TRIGGERED BY THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE RECEIVABLES II SALE AGREEMENT.  IN ADDITION, EACH
BORROWER AND EACH OTHER CREDIT PARTY HEREBY REPRESENTS, WARRANTS AND REAFFIRMS
THAT THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS REMAINS IN FULL
FORCE AND EFFECT.


 


4.             CONDITIONS PRECEDENT TO EFFECTIVENESS.  THE EFFECTIVENESS OF THE
AMENDMENTS SET FORTH IN SECTION 2 HEREOF ARE IN EACH INSTANCE SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT:


 


4.1.          AMENDMENT.  THIS AMENDMENT SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE BORROWERS, THE CREDIT PARTIES, AGENT AND LENDERS.


 


4.2.          NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS AMENDMENT OR
THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE
RECEIVABLES II SALE AGREEMENT.


 


4.3.          OPINION.  AGENT AND LENDERS SHALL HAVE RECEIVED AN OPINION OF
COUNSEL TO BORROWERS, SULLIVAN & CROMWELL LLP, WITH RESPECT TO THIS AMENDMENT,
INCLUDING, WITHOUT LIMITATION, AS TO THIS AMENDMENT, THE RECEIVABLES II SALE
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY NOT CONFLICTING
WITH ANY PROVISION OF THE LOAN DOCUMENTS, THE

 

4

--------------------------------------------------------------------------------


 

February 2003 Senior Subordinated Debt Documents, the 2002 Senior Debt
Documents, the 2003 Senior Secured Debt Documents or the Mezzanine Debt
Documents, all in form and substance acceptable to Agent.


 


4.4.          PLEDGE OF EQUITY IN VERTIS RECEIVABLES II.  AS REQUIRED BY
SECTION 4.7 OF THE CREDIT AGREEMENT, 100% OF THE CAPITAL STOCK OF VERTIS
RECEIVABLES II SHALL HAVE BEEN PLEDGED BY VERTIS PURSUANT TO AN AMENDMENT OR
SUPPLEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, TO THE PLEDGE
AGREEMENT, DATED AS OF DECEMBER 22, 2004, BETWEEN VERTIS, AS PLEDGOR, AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS AGENT, AND IN CONNECTION THEREWITH,
VERTIS SHALL HAVE DELIVERED TO AGENT THE ORIGINAL STOCK CERTIFICATE(S)
EVIDENCING 100% OF THE CAPITAL STOCK OF VERTIS RECEIVABLES II, TOGETHER WITH A
STOCK POWER(S) DULY ENDORSED IN BLANK BY VERTIS.


 


4.5.          UNRESTRICTED SUBSIDIARY DESIGNATION.  THE CREDIT PARTIES SHALL
HAVE DELIVERED TO THE AGENT EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO IT,
THAT VERTIS RECEIVABLES II HAS BEEN DESIGNATED, AND CONSTITUTES, AN UNRESTRICTED
SUBSIDIARY.


 


4.6.          MISCELLANEOUS.  AGENT AND LENDERS SHALL HAVE RECEIVED SUCH OTHER
AGREEMENTS, INSTRUMENTS AND DOCUMENTS AS AGENT OR LENDERS MAY REASONABLY
REQUEST.


 


5.             REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS. 


 


5.1.          FULL FORCE AND EFFECT.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED AND CONFIRMED BY ALL CREDIT
PARTIES.


 


5.2.          NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECT OF THIS AMENDMENT
SHALL BE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (I) BE A
CONSENT TO ANY WAIVER OF ANY TERM OR CONDITION, OR TO ANY AMENDMENT OR
MODIFICATION OF ANY TERM OR CONDITION (EXCEPT AS SPECIFICALLY PROVIDED HEREIN)
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) PREJUDICE ANY RIGHT,
POWER OR REMEDY WHICH THE AGENT OR ANY LENDER NOW HAS OR MAY HAVE IN THE FUTURE
UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT.


 


5.3.          CERTAIN TERMS.  EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD OR WORDS OF
SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT AGREEMENT OR
ANY WORD OR WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED HEREBY.


 


6.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN ORIGINAL BUT ALL
SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS AMENDMENT BY TELECOPIER SHALL
BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART SIGNATURE PAGE TO
THIS AMENDMENT.


 


7.             COSTS AND EXPENSES.  AS PROVIDED IN THE CREDIT AGREEMENT,
BORROWERS SHALL PAY THE REASONABLE FEES, COSTS AND EXPENSES INCURRED BY AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES).

 

5

--------------------------------------------------------------------------------


 


8.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


9.             HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

BORROWERS:

 

 

 

 

VERTIS, INC.

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

VERTIS DIGITAL SERVICES LIMITED

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

as Agent, an L/C Issuer and Lender

 

 

 

 

 

By:

Sandra Claghorn

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Richard Levenson

 

 

Name:

Richard Levenson

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

The following Persons are signatory to this Amendment in their capacity as
Credit Parties and not as Borrowers:

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

ENTERON GROUP LLC

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

WEBCRAFT, LLC

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

PRINTCO, INC.

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

VERTIS MAILING, LLC

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

VERTIS PRS LIMITED

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

THE ADMAGIC GROUP LIMITED

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

ADMAGIC LIMITED

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

FUSION PREMEDIA GROUP LTD

 

 

 

 

 

 

 

By:

/S/ Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------